In an action to recover on an insurance policy, defendant appeals from an order of the Supreme Court, Kings County (Pincus, J.), dated August 13, 1982, which denied its motion for summary judgment. Order affirmed, with costs. (See Bonus Warehouse v Great Atlantic Ins. Co., 93 AD2d 615.) We note that Lentini Bros. Moving & Stor. Co. v New York Prop. Ins. Underwriting Assn. (53 NY2d 835, 837) is inapposite since the Court of Appeals specifically based its decision in that case upon “the insured’s unexcused and willful refusal to comply”. We find no such unexcused and willful refusal to comply in the instant case. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.